296 F.2d 739
Richard C. MARTINv.J. C. TAYLOR, Warden, United States Penitentiary, Leavenworth, Kansas.
No. 6818.
United States Court of Appeals Tenth Circuit.
November 14, 1961.

Appeal from the United States District Court for the District of Kansas.
David D. Gaumer, Denver, Colo., for appellant.
Newell A. George, U. S. Atty., Kansas City, Kan., and Benjamin E. Franklin, Asst. U. S. Atty., Topeka, Kan., for appellee.
Before BRATTON, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Affirmed without written opinion, on the ground that the exclusive remedy to review the questions raised in this cause is by motion under 28 U.S.C. § 2255.